Cope, J. delivered the opinion of the Court
Field, C. J. concurring
This is an action upon a lost note, and the complaint contains a statement of all the facts necessary to entitle the plaintiff to recover. The pleadings are verified, and the material allegations of the compaint are not denied by the answer.
1. The complaint alleges, that on a particular day the note in question was made by the defendant, and delivered to the plaintiff. The answer denies the making and delivery of the note on the day mentioned in the complaint. This is clearly no denial of the substantial matter of the averment, and its only effect is to raise an immaterial issue as to time. The allegation is of a matter of substance, and did not require to be literally proved. A denial in the words of the allegation is, therefore, insufficient. “A distinction,” says Phillips, “ is now fully established between allegations of matter of substance and allegations of matter of description. The former require to be substantially proved, the latter must be literally proved. Thus, if the declaration states, that on such a day the defendant drew a bill of exchange, without alleging that it bore date on that day, the day in the declaration is immaterial. But, if it be alleged that the defendant, made his bill of exchange bearing date on a particular day, and the date of the bill is different, it will be a substantial variance.” (5 Phil. on Ev. 2.)
2. The complaint alleges the loss of the note, stating particularly the circumstances of such loss. The answer denies that the note was lost, as alleged in the complaint. This denial does not put in issue the fact of the loss, but the circumstances under which the loss is alleged to have occurred. The loss is the gist of the averment, and the circumstances are collateral and immaterial.
3. The complaint alleges the tender of a bond of indemnity, and a demand of payment; neither of which allegations is denied by the answer. The averments in relation to the bond are similar to those in the case of Price v. Dunlap (5 Cal. 483).
We think the judgment correct, and that it should be affirmed.
Ordered accordingly.